Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being
unpatentable over Juan (2003/0037475) in view of Huffman (2005/0183613).
Juan discloses a firearm and a barrel comprising most claimed elements including a
barrel 50 with grooves 80 and lands 70 that are parallel to the axis of the barrel; an
inherent chamber in the end of the barrel opposite the muzzle (i.e. the chamber of the barrels of Figures 1-5 would correspond to the closed end of the Prior Art barrel of Figure 6), this chamber being “axially registered with, open to, and contiguous with the bore”; the grooves and lands extending the length of the barrel and the barrel having a constant cross-section profile (Figure 2). Juan fails to specifically disclose that the breech end is configured to contain
pressures associated with a firearm cartridge containing a propellant or that the
chamber has a greater diameter than the lands and groove radius. Huffman teaches that
it is known fire a marking bullet that has a tail (i.e. the flat end of the projectile)(see Figure 1A) in a propellant containing cartridge (Figure 4) from firearms capable of withstanding the inherent firing pressure. Also, Figure 4 shows the cartridge being of larger diameter than the bullet, thus the chamber of the firearm would be required to be larger than the diameters of the barrel lands and grooves. Motivation to combine is the mere use of a particular bullet propellant system in place of an unspecified system in Juan. To employ the teaching of Huffman on the barrel of Juan and have a propellant cartridge and a chamber of larger diameter than barrel bore and the projectile having a tail is considered to have been obvious to one having ordinary skill in the art.

The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent
possible harassment by multiple assignees. A nonstatutory double patenting rejection is
appropriate where the conflicting claims are not identical, but at least one examined
application claim is not patentably distinct from the reference claim(s) because the examined
application claim is either anticipated by, or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman,
11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.
Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d
438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be
used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within
the scope of a joint research agreement. See MPEP § 717.02 for applications subject to
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to
file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which
the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,295,290 in view of Huffman (2005/0183613). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim a firearm and firearm barrel with most of the same elements, including straight grooves and a chamber for a bottlenecked case. The broader claim 1 of the present application fails to specify that the cartridge is a bottlenecked or centerfire case, but the mere elimination of an element and its function is considered obvious to one having ordinary skill in the art. The claim language regarding the orientation of the lands and grooves seems to only add an inherent structural feature, so it would not overcome a double patenting rejection.  Similarly, the chamber of the current and patented claims both specify that the chamber is contiguous with the bore, and the added limitation of “axially registered with, open to, … the bore” is believed to be inherent since the Examiner can find no evidence of a chamber which is contiguous to the bore that is not also axial with and open to the bore.  In any case, even if it was argued that it would be possible to form a bore which didn’t meet these limitations, it is clearly obvious to one of ordinary skill in the art to have such limitations since the overwhelming majority, if not absolutely all, chambers are formed in this way.  Finally, the claims are still considered obvious even with newly added limitation of the projectile having “a tail” in view of Huffman.  Huffman teaches that it is known to have a marker type projectile with a tail (Figure 1A) thus, especially in view of the fact that no particular type of projectile is specified by the patent claims, the current claims are considered to be not patentably distinct from the patented claims.  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE